DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election with traverse of group I in the reply filed on 12/03/2021 is acknowledged.  The applicant elected the species of single stranded RNA for the nucleic acid species of claim 29, small RNA for the RNA species of claim 30, cDNA for the DNA species of claim 31, NO: 1 (P42739) for the macromolecule of claim 32, antibody for the protein species of claim 33, SEQ ID NO: 19 for the nucleic acid species, compound HMDB60017 (NO: 1) for the compound species and (P42379) for the macromolecule species of claim 37, lipid No: 8 and No: 41 = 6:1 for the lipid combination of claim 38, Sphinganine (d22:0) for the lipid species of claim 39, Taraxacum mongolicum for the plant species of claim 41, and Sphinganine (d22:0) for the lipid species, (HMDB60017) for the compound species, (P42739) for the macromolecule species and SEQ ID NO: 19 for the nucleic acid species of claim 43.
The traversal is on the grounds that the relied upon art by the office was from the applicant and cannot be considered prior art.  The examiner acknowledges the mistake made in applying the reference however the requirement is still deemed proper because the special technical feature of one or more lipid components and one or more macromolecules is not a special technical feature and does not make a contribution over the art in view of the document form Lee (JP2018002727A) which discloses a lipid nanoparticle composition used to deliver nucleic acids (see abstract, claim 11-14).

The requirement is still deemed proper and is therefore made FINAL.
Claims 36-45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/03/2021.
Claims 26-35 are being examined on the merits.


Specification Objections

The Table 13 in the specification with the listing of sequence identifiers is objected to because the identifiers are not in proper format. Proper format is SEQ ID NO:
 Also the sequences listed on pages 118 and 119 are not in proper format and need sequence identifiers.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim refers to Table 10, which appears to be a list of lipids from a catalogue. The claim is indefinite because the listing of lipids in a company’s catalogue book or webpage can change at any given time and the lipid would not be able to be referenced or searched upon and the limitation of the claim would be incomplete and indefinite. The claim should reference a proper naming of the lipid with a chemical structure. Table 11 appears to list the structures of the lipids and would be a more proper format for a table to rely upon.
Claims 28 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim refers to tables for listings of sequence identifiers and macromolecules, but the claim should rely upon the actual sequence identifiers being claimed in the sentence when referencing a nucleotide sequence, and should list out the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hayes (EP2675918B1).
Hayes’ general disclosure is to liposome-nucleic acid complexes and methods of making (see 0011, summary of invention).
Hayes teaches a liposomal composition for delivery of nucleic acids in which “One preferred method is to prepare a solution of the nucleic acid in an essentially aqueous medium, prepare the lipid component as a solution in the organic solvent, and combine the two solutions, for example by mechanical mixing, in the volume ratio providing in the mixture the necessary content of the organic solvent” (see 0050) and teaches purified liposome (see Fig 12, Fig 14) and teaches wherein the combining steps are performed at temperatures between 40 and 50 degrees Celsius (see 0019) or at about 60 degrees Celsius for 2 minutes (see 0071).
and include but not limited to the lipids shown in Table 1 or Table 10 or lipids having 70% or more similarity with those shown in Table 1 or Table 10. The lipids are mixed with any one or more of the following: nucleic acids, compounds or macromolecules.  A nano-particle substance with a membrane structure prepared by heating lipids and other substances (see instant page 85-86). Therefore the relied upon art meets the limitations of what is considered by the applicant a bencaosome. 

Claim 28: The method of claim 28, pertaining to the inclusion of the nucleic acids with SEQ ID NO: 25 (PGY-sRNA-32) is found to be free of the art because the prior art does not anticipate the claimed method or provide motivation for including the specified nucleic acid components into the lipid “bencaosome”. However when searching other SEQ: ID NO’s, the SEQ ID NO: 25 was found in the art and was described with specific functionality and with a motivation to be included in the bencaosome as discussed in the above rejections.

Claim 27-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hayes (EP2675918B1) as applied to claims 26 above and further in view of Lee (JP20182727A), Saraf (Sphingosomes a Novel Approach to Vesicular Drug Delivery, Journal of Pharmacy and .
Hayes teaches the method of making the “bencaosome” as described in the above rejection of claim 26, however does not disclose the lipid being Sphinganine (d22:0), the nucleic acid being SEQ ID NO: 25 (PGY-sRNA-6) or SEQ ID NO: 6 (HJT-sRNA-m7), and disclose the zeta potential and size of the average particle. 
Lee’s general disclosure is to lipid nanoparticles for antisense oligonucleotide delivery (see abstract). 
Lee teaches “When preparing lipid nanoparticles (LN), it is necessary to consider zeta potential or surface charge. For systemic delivery, the LN zeta potential should typically not be too positive or too negative. LN with a large positive charge tends to interact non-specifically with target cells and circulating plasma proteins and may cause cytotoxic effects. Alternatively, LN with a large negative charge, which also cannot effectively incorporate negatively charged nucleic acids, can induce rapid RES-mediated clearance, thus diminishing therapeutic efficacy. LN with a neutral to moderate charge is optimal for drug and gene delivery in vivo (see page 3, para. 7). Lee also discloses using zeta potentials between 14.5 and 29.4 mV  (see page 14), which is less than 60 and 50 mV.
Lee also teaches particle sizes of 92.7 to 124 nm (also see page 14, last para.) and teaches that there are many known methods for reducing the size of lipid nanoparticles such as 
Saraf’s general disclosure is a scientific report on using sphingosomes as drug delivery vesicles (see abstract).
Saraf teaches that “Sphingosomes are vesicular drug delivery systems in which an aqueous volume is enclosed with sphingolipid bilayer membranes. Sphingosomes has an enhanced area of interest because of their applicability in improving the in vivo delivery of various chemotherapeutic agents, biological macromolecules and diagnostics. Sphingosome has major advantages over other vesicular drug delivery systems like high stability, more in vivo circulation time, high tumor loading efficacy in case of cancer therapy as compared to liposomes, niosomes etc. Sphingosomes are clinically used vesicular delivery system for chemotherapeutic agent, biological macromolecule and diagnostics” (see abstract) and also teaches that sphinganines can be used for antifungal therapy (see Table 2). 
Allegood’s general disclosure is a Thesis on liquid chromatography and mass spectrometry for the separation and quantitative anaylsis of sphingolipids (see Thesis) and is used to make the connection to the particular use of sphinganine as a drug delivery membrane, more specifically d22:0. 
Allegood teaches that “The first product of de novo SL biosynthesis is 3- ketosphinganine, which is rapidly reduced to sphinganine by 3-keto-sphinganine reductase. In many mammalian cell types, phytosphingosine and sphingosine are the products of phytoceramide and ceramide de-N-acylation, respectively, not direct 4- hydroxylation and 4,5-E-desaturation of sphinganine” and also “The number of carbon atoms in mammalian sphingoid 
The miRBase program (https://www.mirbase.org/search.shtml) (copies of pages to links for the stepwise process of locating miRs are included  in the file wrapper), which is a search database for microRNA’s can convert the nucleotide sequences used by the applicant to proper RNA nucleotide bases (thymine converted to Uracil) and find matching microRNA’s along with published peer-reviewed papers on identified microRNA’s. When SEQ ID NO: 25 (PGY-sRNA-6) was plugged into miRBase the program identified miR-625 with all matching sequence reads. After looking into functions of miR-625 the office found the following art by Zhou which elaborates on useful functionality of the mircoRNA.
Zhou’s general disclosure is a scientific report on miR-625 having anti-tumor properties (see abstract).
Zhou teaches that “Re-expression of miR-625 in HCC cells was remarkably effective in suppressing cell migration and invasiveness in vitro and in vivo. Mechanistically, miR-625 was confirmed to downregulate IGF2 mRNA-binding protein 1(IGF2BP1) directly, the expression of which was inversely correlated with the level of miR-625 in HCC cell lines and tissues” and that “our data suggest that miR-625 might function as an antimetastatic miRNA to have an important role in HCC progression by modulating the IGF2BP1/PTEN pathway. The newly identified miR-625/IGF2BP1 axis represents a new potential therapeutic target for HCC treatment” (see abstract). 
Therefore it would have been obvious to a person having ordinary skill in the art at the effective filing date to create a lipid nanoparticle/liposome by the process described by Hayes 
It would further have been obvious to use sphinganine, as taught by Saraf, for the membrane because sphinganines are naturally synthesized and metabolized and useful in improving the in vivo delivery of various chemotherapeutic agents and are more stable than most particle delivery agents. Flowing form this line of reasoning, Allegood teaches that certain sphinganines, particularly sphingaine d22:0 is found in human skin and brain tissue, which would allow for the safe and easy delivery into these organs.
It would have further been obvious to control and optimize the amount of lipid to nucleic acid because to the instant range because too little of the lipid would create membranes not large enough to contain the nucleic acid and could affect zeta potential and particle size.
Finally including the nucleic acid with SEQ ID NO: 25 (PGY-sRNA-6) would have been obvious because this sequence is of a known mature microRNA (miR-625) having antimetastatic functioning in hepatocellular carcinoma. Thus creating a lipid nanoparticle with certain parameters such as size, concentrations, zeta potential and components such as sphingaine d22:0 has already been described in the art and the inclusion of certain nucleic acids with known functions such as antimetastatic properties to create a drug which can be delivered through a lipid nanoparticle would have been prima facie obvious because an artisan of skill would want to use this as a drug and drug-delivering vehicle.


Saraf teaches that Sphingosomes is bilayered vesicles in which an aqueous volume is entirely enclosed 
by  membrane  lipid  bilayer  mainly  composed  of  natural  or  synthetic  sphingolipid. 
Sphingosomes solve the  major drawback of vesicle system  (liposomes, niosomes)  like less 
stability, less in vivo circulation time,  low tumor loading efficacy  in case  of cancer therapy. 
Sphingosomes  are  clinically used  delivery  system  for  chemotherapeutic agent,  biological 
macromolecule and diagnostics
Saraf teaches that Sphingosomes is bilayered vesicles in which an aqueous volume is entirely enclosed 
by  membrane  lipid  bilayer  mainly  composed  of  natural  or  synthetic  sphingolipid. 
Sphingosomes solve the  major drawback of vesicle system  (liposomes, niosomes)  like less 
stability, less in vivo circulation time,  low tumor loading efficacy  in case  of cancer therapy. 
Sphingosomes  are  clinically used  delivery  system  for  chemotherapeutic agent,  biological 
macromolecule and diagnostics
Sphingosomes is bilayered vesicles in which an aqueous volume is entirely enclosed 
by  membrane  lipid  bilayer  mainly  composed  of  natural  or  synthetic  sphingolipid. 
Sphingosomes solve the  major drawback of vesicle system  (liposomes, niosomes)  like less 
stability, less in vivo circulation time,  low tumor loading efficacy  in case  of cancer therapy. 
Sphingosomes  are  clinically used  delivery  system  for  chemotherapeutic agent,  biological 
macromolecule and diagnostics
Saraf teaches that Sphingosomes is bilayered vesicles in which an aqueous volume is entirely enclosed 
by  membrane  lipid  bilayer  mainly  composed  of  natural  or  synthetic  sphingolipid. 
Sphingosomes solve the  major drawback of vesicle system  (liposomes, niosomes)  like less 
stability, less in vivo circulation time,  low tumor loading efficacy  in case  of cancer therapy. 
Sphingosomes  are  clinically used  delivery  system  for  chemotherapeutic agent,  biological 
macromolecule and diagnostics
Sphingosomes is bilayered vesicles in which an aqueous volume is entirely enclosed 
by  membrane  lipid  bilayer  mainly  composed  of  natural  or  synthetic  sphingolipid. 
Sphingosomes solve the  major drawback of vesicle system  (liposomes, niosomes)  like less 
stability, less in vivo circulation time,  low tumor loading efficacy  in case  of cancer therapy. 
Sphingosomes  are  clinically used  delivery  system  for  chemotherapeutic agent,  biological 
macromolecule and diagnostics
Claims 26, 29, 30 and 34-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hatanaka (WO2016153012A1).
Hatanaka’s general disclosure is to nucleic acid-containing nanoparticles (see abstract).
Regarding claim 26, Hatanaka teaches a nucleic acid-containing lipid nanoparticle comprising a lipid (see claim 1) and teaches preparing a first lipid solution with a nucleic acid in a mixed solvent of water-miscible organic solvent and water (see claim 22) and teaches that “In preparing the first lipid solution, the nucleic acid may be dissolved in water or aqueous buffer solution or added to an organic solvent solution of a lipid, or an organic solvent solution of a lipid may be added to an aqueous solution or aqueous buffer solution of the nucleic acid” (see 0458). 
Hatanaka also teaches that examples of the phospholipids in the neutral lipid include natural or synthetic phospholipids (see 0486) and teaches that the lipids were purified by silica gel columns (see different examples 1, 6, 7, 8, 9, 10 etc.).
Hatanaka also teaches that “Although there are no particular limitations on the temperature during preparation of the organic solvent solution containing nucleic acid and lipid provided the nucleic acid and lipid dissolve, it is preferably 10°C to 60°C, more preferably 20°C to 50°C and even more preferably 20°C to 30°C. Furthermore, in the case of heating to 30°C or higher, lipid nanoparticles can be produced using a smaller amount of solvent due to the increase in solubility of the nucleic acid and lipid” (see 0473).
Hatanaka does not specifically teach that the method is for preparing a bencaosome, however the steps recited are the same as the instant steps and the term bencaosome appears and include but not limited to the lipids shown in Table 1 or Table 10 or lipids having 70% or more similarity with those shown in Table 1 or Table 10. The lipids are mixed with any one or more of the following: nucleic acids, compounds or macromolecules.  A nano-particle substance with a membrane structure prepared by heating lipids and other substances (see instant page 85-86). Therefore the relied upon art meets the limitations of what is considered by the applicant a bencaosome. 
Regarding claim 29, Hatanaka teaches wherein the nucleic acid is a single-stranded RNA such as shRNA (short hairpin RNA) (see 0439 and 0451-0453).
Regarding claim 30, Hatanaka teaches wherein the RNA molecules which are composed of 15 to 27 contiguous bases (see 0451) or shRNA’s with 50 to 70 bases (see 0452) and considering small RNA’s are generally 200 nucleotide bases or less, these would read as small RNA’s.
Regarding claims 34-35, pertaining to the use of the bencaosome, the use of the bencaosome is an intended use of the composition and a recitation  of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior structure is capable of performing the intended use, then it meets the claim. In this context the prior art would be able to enable a small RNA to enter cells efficiently because Hatanaka teaches a method of forming a complex of a nucleic acid with a cationic lipid and other lipids 
Hatanaka also teaches parenteral and oral administration such as oral, intratracheal, intrarectal, subcutaneous, intramuscular or intravenous administration, preferably intravenous administration, subcutaneous administration or intramuscular administration, and more preferably intravenous administration (see 0513).

Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hatanaka (WO2016153012A1) as applied to claims 26, 29 and 30 above, and further in view of Li (Polyubiquitin chains: functions, structures, and mechanisms, Cell Mol Life Sci. 2008, Aug; 65(15): 2397-2406).
Hatanaka teaches each component of instant claim 26, however is silent on the macromolecule being polyubiquitin (macromolecule P42739).
Li’s general disclosure is a scientific report on polyubiquitin (see abstract).
Li teaches that “polyubiquitin chains bearing different linkages convey distinct structural and functional information. A well accepted doctrine in the field is that ubiquitin chains linked by Lys48 target substrates to a multi-subunit protease termed the proteasome for degradation. In contrast, Lys63-linked chains perform non-proteolytic functions in at least four pathways: DNA damage repair, cellular signaling, intracellular trafficking, and ribosomal biogenesis” (see page 2, Intro).

There would have been a reasonable expectation of success in being able to incorporate polyubiquitin into a nanoparticle because Hatanaka teaches nucleic acid sizes of up to 1,000 kDa (see 0436) and ubiquitin is approximately around 8.6 kDa in size. Hatanaka would have very limited experimentation needed to determine if the molecule could be incorporated into the lipid nanoparticle. 

Claims 31 and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Hatanaka (WO2016153012A1) as applied to claims 26, 29 and 30 above over and further in view of Edelson (AU2012209339A1).
Hatanaka teaches each component of instant claim 26, however is silent on the macromolecule being cDNA or an antibody.
Edelson’s general disclosure is to nanoparticle compositions (see abstract and title).
Edelson teaches a nanoparticle composition comprising a population of particles wherein the majority of particles have diameters between approximately 10 and approximately 300 nanometers, wherein the nanoparticle composition comprises at least one aqueous 
Regarding claims 31 and 33, Edelson also teaches nanoparticle compositions may contain cDNA (see 00057) and antibody (see 000310) and teaches any small molecule which can act as a drug and/or one that has been deemed safe and effective for use in humans by the FDA (see 000311) can be incorporated into nanoparticles.
Therefore it would have been obvious at the effective filing date to a person having ordinary skill in the art to include cDNA and antibodies in the nanoparticle taught by Hatanaka because the lipid nanoparticle sizes are similar in nature and would be able to contain the cDNA and antibody. Both cDNA and antibodies are taught in the art for being included in nanoparticles especially if they can act as a drug and are safe and effective forms of treatment. Both cDNA and antibodies are obvious molecules to include in nanoparticles because DNA transport into cells is an essential requirement for gene therapy and the use of nanoparticles to deliver antibodies allows for reduction in antibody dosing and may represent a suitable alternative to increase antibody stability. 
There would have been a reasonable expectation of success in arriving at the instant invention because nanoparticles have been widely disclosed in the art and what is included in those nanoparticles have also been widely disclosed. It would have been prima facie obvious to include cDNA and antibodies in nanoparticles and with a reasonable expectation of success because lipid nanoparticles with incorporated cDNA and antibodies have already been described in the prior art.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JACOB A BOECKELMANExaminer, Art Unit 1655                                                                                                                                                                                                        
/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655